Title: To Thomas Jefferson from Bernard McMahon, 28 June 1808
From: McMahon, Bernard
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     Philadelphia June 28th. 1808
                  
                  I do myself the pleasure of sending you by this mail a few gooseberries, as a sample of what we may have here, by first obtaining good kinds, and then judicious management. I fear that from the extreme heat of the present weather, they will undergo a fermentation and turn sour before they reach you; at all events, they will perspire and become much less in size than when pulled.
                  I am happy to inform you that I have fine plants of all the varieties of Currants (7) and Gooseberries (2) brought by Govr. Lewis, and of about 20 other new species of plants, as well as five or six new genera; this will add to natural history and the plants are forthcoming. I will not forget you in due time.
                  I would be very happy to know when Govr. Lewis may be expected here, and am Sir 
                  Yours, with sincere esteem
                  
                     Bernd. McMahon 
                     
                  
               